Citation Nr: 1508302	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2011, the Board remanded this appeal for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.  

At the beginning of the appeal, the Veteran was represented by the Veterans of Foreign Wars (VFW).  In a March 2012 VA Form 21-22, he revoked the VFW power of attorney and appointed the Disabled American Veterans (DAV) as his representative.
 

FINDING OF FACT

The Veteran is unable to obtain or retain substantially gainful employment due to his service-connected Hepatitis C.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

The Veteran contends that his service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.  

A claim for an increased rating was received in February 2005.  The Veteran's formal claim for a TDIU was received on August 5, 2011.  The Veteran is service connected for posttraumatic stress disorder posttraumatic stress disorder (PTSD) (50 percent); Hepatitis C (40 percent); residuals of gunshot wound, left thigh, right buttock, and scrotum (20 percent); painful scars of right hip/buttocks and right inner thigh/scrotum (10 percent); tinnitus (10 percent); multiple scars, residual gunshot wound (0 percent); and bilateral hearing loss (0 percent).  The combined scheduler rating is 50 percent from February 14, 2005, and 80 percent from December 20, 2011.  

The Veteran met the schedular requirements for TDIU in December 2011.  The record shows that he worked full-time as an arborist (tree trimmer) from 1995 until May 9, 2011, at which time he was fired from his job due to a positive drug test.  See  March 2012 VA Form 21-4192; May 2011 Private Treatment Record.  Prior to that time, the Veteran worked as a truck driver.

Thus, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since May 10, 2011.

Regarding his education background, in an August 2011 VA Form 21-8940, the Veteran reported having completed three years of high school.  

The record shows that the Veteran is being followed by private providers for multiple sclerosis (MS) and Hepatitis C.  Treatment records dated from May 2009 to May 2011 show that the Veteran was becoming increasingly fatigued and that his job was physically demanding.  He napped for at least one hour upon coming home from work every day.  He was also having difficulty climbing, although he was able to do much of his work from a bucket.  The Veteran's gait worsened during this time period, although it is unclear whether this was a result of his MS or his gunshot wounds.

A September 2011 VA examiner noted that the Veteran suffered from fatigue, dizziness, left thigh/buttock muscle pain, balance problems, loss of vision in his right eye, sleeping problems, muscle spasms, low back pain, headaches, and bowel incontinence.  The Veteran reported that sometimes he needed to "sleep all day" due to fatigue.  He used a cane daily for balance and stability.  The examiner determined that the Veteran's gunshot wounds, Hepatitis C, and MS each affected employment.  He attributed the Veteran's fatigue to both the service-connected Hepatitis C and the nonservice-connected MS, noting that "[i]t is difficult to totally divide symptoms apart as to which is related to MS and which is related to Hepatitis C."  The examiner opined that the Veteran "could do sedentary employment if it was available and someone would hire him but physical employment seems to be out of the question due to his nonservice-connected conditions."  He further opined that the Veteran's Hepatitis C and hip muscle injury "would not totally exclude him [from] some physical employment."

While there appears to be some overlap in symptomatology, the medical evidence does not clearly differentiate between the impairment caused by the nonservice- connected MS and the service-connected Hepatitis C.  For this reason, the Board must assume that the Veteran's fatigue is attributable to his service-connected Hepatitis C.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The evidence suggests that the Veteran's fatigue precludes physically demanding employment.  The Board also notes that the SSA has determined that the Veteran has been disabled since October 2011 due to MS and PTSD.  

Based on the evidence, the Board will resolve doubt in the Veteran's favor and grant TDIU, effective December 20, 2011.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to TDIU is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


